DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to communications received 11/09/2020.
Claims 1 – 20 are allowed.  
Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in a communication with Nathan Searcy on January 08, 2021.

Claims:
1.  	(Currently Amended)  A middleware system comprising:
a memory including a middleware database to store data to be used to compile reports; 
one or more processing units configured to:
communicate with a browser extension module of a browser application on a client computing device, the browser application presenting a webpage provided to the client computing device by a third-party application system independently of the middleware system;
receive, at the middleware system, browser extension data from the browser extension module, the browser extension data extracted from the webpage of the third party application system by the browser extension module directly on the client computing device using a regular expression template;
receive, at the middleware system, outside service data at the middleware system from an outside vendor service; and
generate a message that includes the outside service data to send to the browser extension module, the message to be communicated by the browser extension module to the browser application for use with the webpage of the third-party application system.

6.           (Currently Amended) A middleware system comprising:
a memory including a middleware database to store data to be used to compile reports;
one or more processing units configured to:
communicate with a browser extension module of a browser application on a client computing device, the browser application presenting a webpage provided to the client computing device by a third-party application system independently of the middleware system;
provide a control component associated with an outside vendor service to the browser extension module;
receive, at the middleware system, browser extension data from a browser extension module, the browser extension data directly extracted from the webpage of the third-party application by the browser extension module using a regular expression template; and
request a report from the outside vendor service, the request including the browser extension data.
Reasons for Allowance
The following is an examiner's statement of reasons for allowance: Independent claim 1 (and similarly, independent claims 6 and 17), when considered as a whole, is allowable over the prior art of record. Specifically, the prior art of record fails to clearly teach or fairly suggest the combination of the following limitations, as recited in independent claim 1 (and similarly recited in independent claims 6 and 17):
communicate with a browser extension module of a browser application on a client computing device, the browser application presenting a webpage provided to the client computing device by a third-party application system independently of the middleware system;
	receive, at the middleware system, browser extension data from the browser extension module, the browser extension data extracted from the webpage of the third party application system by the browser extension module directly on the client computing device using a regular expression template.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CRAIG C DORAIS whose telephone number is (571)270-3371.  The examiner can normally be reached on M-S 6:00 - 10:00am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on 571-272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CRAIG C DORAIS/Primary Examiner, Art Unit 2194